Citation Nr: 0941420	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

The competent and probative evidence is in relative equipoise 
as to whether the Veteran's bilateral hearing loss began 
during, and is related to, active service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. § 
1101, 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the result herein, 
additional discussion of those procedures is unnecessary.


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that his current bilateral 
hearing loss was caused by acoustic trauma incurred during 
active service.  His DD Form 214 does not indicate his 
Military Occupational Specialty (MOS), but the entry for an 
equivalent civilian occupation shows as electrical instrument 
mechanic (aircraft mfg.), and his education and training list 
shows Aviation Electronics Mate class "A" school completed 
nine months after his entry on active duty.  At the August 
2009 Board hearing, the Veteran testified that he served on 
an aircraft carrier, the USS Hancock, as an aviation 
electrician's mate, and performed troubleshooting and repair 
of electrical systems on various jet and piston-driven 
aircraft, both on shipboard and on shore station.  The 
engines were generally running when he performed repairs, and 
while working on the aircraft he sometimes, but not always, 
wore "Mickey Mouse" ears for hearing protection.  

Based on his training and duties, the Veteran undoubtedly was 
exposed to loud noise during his period of service.  
Moreover, it is also likely that he was not always provided 
with ear protection, as he contends.  

A hearing test conducted at the Veteran's August 1963 
enlistment examination revealed puretone thresholds of -5, -
10, -10 and -5 decibels in the right ear, and -5 decibels in 
the left ear at the frequencies 500, 1000, 2000, and 4000 
hertz (Hz).  An August 1967 separation examination report 
revealed thresholds of 20, 15, 0, and 0 decibels in the right 
ear, and 5, 5, 0 and 15 decibels in the left ear at the 
frequencies 500, 1000, 2000, and 4000 Hz.  The service 
treatment records (STRs) are negative for any complaints, 
findings, or treatment suggestive of hearing loss.

At his August 2009 hearing, the Veteran testified that he 
noticed difficulty hearing beginning after separation from 
service, although he did not seek treatment or evaluation 
from a doctor.  When he first got out of service, he worked 
as a loan officer, and he often had to ask people to repeat 
things.  After that, the Veteran testified that he did 
repairs on photocopiers in offices for 30 years, and was not 
exposed to any loud noises in the course of his post-service 
occupation.  He testified that he underwent an employment 
physical in 1978 at which the doctor informed him that he had 
hearing loss.  The Veteran's wife testified that he had 
manifested difficulty hearing since she met him in 1989.  She 
stated that he had to turn the television volume up in order 
to hear it, and that he wouldn't hear what she was saying 
unless she already had his attention.    

The next time the Veteran sought treatment for hearing loss 
was in 2007.  In May of that year, he reported to the Paducah 
VA Clinic and complained of ringing in his ears since 
separating from service.  He was referred for an audiological 
evaluation, which was conducted in June.  The audiologist 
recorded normal hearing through 2000 Hz, sloping to 
moderately severe high frequency sensorineural hearing loss 
from 3000 to 8000 Hz bilaterally.  Speech discrimination was 
excellent bilaterally.  The audiologist concluded that the 
Veteran was not a hearing aid candidate.  

In July 2008, the Veteran was afforded a VA examination.  The 
examiner, an audiologist, reviewed the claims file, including 
the Veteran's enlistment and separation examination reports.  
The Veteran reported that after service, he worked as a 
copier technician, and also did woodworking over the past few 
years, during which he wore ear protection.  Audiometric 
testing revealed puretone thresholds of 15, 10, 20, 65 and 70 
decibels in the right ear, and 15, 10, 20, 55, and 65 
decibels in the left ear at frequencies of 500, 1000, 2000, 
3000 and 4000 Hz.  The examiner assessed sensorineural 
hearing loss, noting that the Veteran's tinnitus was as 
likely as not a symptom associated with hearing loss.  
Moreover, since the induction and separation testing had 
indicated hearing thresholds within the normal range 
bilaterally, the examiner opined that the Veteran's hearing 
loss was "less likely as not" related to noise exposure 
which occurred during military service.  However, the 
examiner did relate the Veteran's tinnitus to military 
service, as the Veteran reported that it began during active 
service.  

Based on the foregoing, the Board finds the evidence is in 
relative equipoise, and will apply the benefit of the doubt 
in favor of the Veteran.  The Veteran's test results at 
separation, noted above, did not meet any of the requirements 
of 38 C.F.R. § 3.385 regarding the definition of a hearing 
loss disability.  Therefore, the question that must be 
answered in this case is whether the hearing loss he has now 
is the result of the noise trauma he underwent while serving 
in the 1960s.  In this regard, the Board recognizes that 
higher puretone thresholds were shown at separation than at 
enlistment.  In addition, the Veteran has shown that he was 
exposed to significant acoustic trauma in service, notably 
aircraft engine noise, while working as an aviation 
electrician's mate.

The audiologist who examined the Veteran in July 2008 and 
reviewed the evidence of record diagnosed bilateral hearing 
loss and opined that it was likely not caused by active duty 
noise exposure.  However, as noted by the Veteran's 
representative at the hearing before the undersigned, the 
audiologist did not take into account the difference in 
hearing acuity between enlistment and separation, as she 
described the hearing results at separation as "normal."  
Her examination report does not include analysis of how in 
service noise exposure actually affected the Veteran's 
current hearing, and she did not comment on the decrease in 
hearing thresholds during service.  Therefore, with all due 
respect for that examiner's opinion, the Board finds her 
conclusion to be of limited probative value.

As discussed above, the Veteran served as an aviation 
electrician's mate and testified that he worked both inside 
and outside the aircraft while the engines were running.  The 
audiogram at separation showed that his puretone thresholds 
had significantly increased during his active service, and 
his lay observations and wife's testimony have shown a 
continuity of symptoms since service.  In addition, the 
record does not show any intercurrent causes for the 
Veteran's hearing loss.  His post-service occupations did not 
involve exposure to loud noises.  Therefore, the Veteran's 
hearing loss can still be found to be service connected under 
Hensley, supra.

Having weighed the evidence both in support and against the 
claim of service connection for hearing loss, the Board 
concludes that the preponderance of evidence is not against 
finding in favor of the Veteran.  We find that there is 
reasonable doubt presented in this case, and will resolve 
such doubt in the Veteran's favor.  Accordingly, service 
connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


